            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE MIGUEL TREVINO,                    :
                                        :
          Petitioner,                   :
                                        :
     v.                                 :   No. 4:18-CV-1937
                                        :
UNITED STATES OF AMERICA,               :   (Judge Brann)
                                        :
          Respondent.                   :

                                   ORDER

     AND NOW, this 29th day of October 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   The FCI-Allenwood Warden is deemed the Respondent.

     2.   Petitioner’s habeas corpus action is DISMISSED WITHOUT

          PREJUDICE.

     3.   The Clerk of Court is directed to CLOSE this case.

     4.   Based on the Court’s conclusion herein, there is no basis for the

           issuance of a certificate of appealability.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
